James, J.
Plaintiff, Lee Kraft, brought this action for a declaratory judgment pursuant to RCW 7.24. She alternatively asked the trial court to declare either that she has practiced law in the City of Seattle for 4 years next prior to the scheduled 1977 election for the office of City of Seattle corporation counsel or that article 13, section 2 of the City of Seattle Charter is unconstitutional and void.
The trial court rejected both prayers for relief. On appeal, Kraft asserts only the constitutional challenge. We deliberated immediately following oral argument and announced from the bench our decision to affirm.
At issue is Kraft's eligibility to be a candidate for the office of Seattle corporation counsel. Although we find the eligibility "qualifications" of Seattle's charter to be somewhat unique, the fundamental question presented is not novel. Article 13, section 2 provides as follows:
Qualifications: The corporation counsel shall be an attorney of the supreme court of the state, and have been in the practice of his profession in the City of Seattle for at least four years next prior to his election.
Kraft's constitutional attack upon the charter is grounded on the equal protection clause of the fourteenth amendment to the United States Constitution. Kraft and the City agree that when a court is faced with such an equal protection challenge, it must first determine the appropriate standard for review. Both also agree that courts have *434generally used either a "rational basis" test or a "compelling interest" test. The rationale for the emergence of two standards of judicial review is summarized in Wellford v. Battaglia, 343 F. Supp. 143, 145 (D. Del. 1972), aff'd, 485 F.2d 1151 (3d Cir. 1973):
The so-called "traditional" or "rational connection" test requires the court to ask only "whether the challenged classification rests on grounds wholly irrelevant to the achievement of a valid state objective." Turner v. Fouche, 396 U.S. 346, 362, 90 S.Ct. 532, 541, 24 L.Ed.2d 567 (1970). The challenged state law is entitled to a presumption of validity and must be allowed to stand unless the one mounting the attack convinces the court either that the law has no permissible objective or, given a valid objective, that there is no "rational basis" for the means selected. Bullock v. Carter, 405 U.S. 134, 92 S.Ct. 849, 31 L.Ed.2d 92 (1972).
Some state legislation cannot be sustained, however, unless it "withstandjs] a more rigid standard of review." Bullock v. Carter, supra, 405 U.S. at 142, 92 S.Ct. at 855. The choice of standard depends upon "the interest affected or the classification involved." Dunn v. Blumstein, supra, 405 U.S. at 335, 92 S.Ct. at 999. In general, if the challenged law directly affects a "fundamental" or "basic" right or draws lines which result in a "suspect classification," the burden is upon the proponents of the law to make a "clear showing that the burden imposed is necessary to protect a compelling and substantial governmental interest." Dunn v. Blumstein, supra, 405 U.S. at 341, 92 S.Ct. at 1002. "Necessary," in this context, is interpreted to mean that there is no other alternative available to protect the governmental interest involved which will involve a lesser burden on the right restricted. This, in turn, means that under the more rigid "compelling interest" standard, a challenged law must be precisely tailored to the objective. Even if the classification drawn may have some tendency to promote a permissible interest, the law cannot stand if it " exclude [s] too many people who should not, and need not, be excluded." Dunn v. Blumstein, supra, 405 U.S. at 360, 92 S.Ct. at 1012.
(Footnote omitted.)
*435Both Kraft and the City point out that the Washington Supreme Court has not always clearly and consistently differentiated between these two standards of review. And both recognize that our ruling in this case must be reconciled with the recent opinions of the Supreme Court in Sorenson v. Bellingham, 80 Wn.2d 547, 496 P.2d 512 (1972) , Swanson v. Kramer, 82 Wn.2d 511, 512 P.2d 721 (1973) , and Lawrence v. Issaquah, 84 Wn.2d 146, 524 P.2d 1347 (1974).
In Sorenson, the court declared unconstitutional a city ordinance conditioning qualification for public office on property ownership, stating categorically that "[t]he right to run for elective office is a fundamental right which should be restricted only by a compelling state interest." Sorenson v. Bellingham, supra at 552. But in Swanson, without reference to Sorenson, the court rejected a constitutional challenge to statutes which required the payment of filing fees by candidates for public office and, in doing so, refused to apply the "compelling state interest" test. The court instead utilized a "legitimate state interest" test.
In Issaquah, it is held that the 1-year residency requirement of RCW 35A.12.030 for elective city officers does not deny equal protection. In Issaquah, the court seems to have reinstated the "compelling interest" test. But a careful reading of the opinion reveals that, as pointed out by Justice Hale in his concurring opinion, the court has, in fact, adhered to its "true constitutional test. . . of a legitimate state or public interest." Lawrence v. Issaquah, supra at 153.
In applying its "legitimate state interest" test, the Washington Supreme Court has adopted the standards of review applicable to the "rational basis" test. The presumption of validity is honored and the burden is placed upon the challenger to establish that "the law has no permissible objective or, given a valid objective, that there is no 'rational basis' for the means selected." Wellford v. Battaglia, supra at 145.
*436While the Seattle charter's eligibility "qualifications" for corporation counsel candidacy are not technically a "residency" requirement, they do involve the same considerations which persuaded the court in Issaquah.
We are satisfied, however, that the residential requirement of 1 year for the office of city councilman, as in the instant case, is not an unreasonable limitation to fulfill the compelling state interest of affording the candidate for that office the opportunity to be exposed to the needs and problems of the people of Issaquah, and at the same time to afford the people of Issaquah the opportunity to observe the candidate for city council and gain firsthand knowledge about his or her habits and character.
Lawrence v. Issaquah, supra at 150-51. We are satisfied that the requirement that a corporation counsel candidate have been in the practice of law in the City of Seattle for at least 4 years is a reasonable requirement for affording the candidate an opportunity to be exposed to Seattle's legal needs and problems and at the same time to afford the people of Seattle the opportunity to observe the candidate and gain firsthand knowledge about his or her habits, character and legal ability.
Affirmed.
Swanson, J., concurs.